Citation Nr: 0945120	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  07-02 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for a left 
knee disability.  

2.  Entitlement to service connection for a right knee 
disorder, to include as secondary to the service-connected 
left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and fiancée




ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1990 to August 1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in September 2006, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

In September 2009, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the September 2009 hearing, the Veteran testified that his 
left knee disability had worsened since the last examinations 
of record (in March 2007), including daily give-way, walking 
difficulties, needing a brace.  The Board notes that the 
record includes treatment records dating up to September 2009 
but finds that the treatment records do not adequately 
reflect the nature and severity of the Veteran's disability.  
Therefore, the Board finds that a contemporaneous and 
thorough VA examination is required to determine the current 
severity of the Veteran's left knee disability.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

Further development is also needed on the claim of service 
connection for a right knee disorder.  Review of the record 
indicates that a VA examination was conducted and an opinion 
obtained on this matter.  See March 2007 VA examination 
record.  The examiner failed to discuss the in-service 
finding of laxity in the right knee, however, or the private 
physician's finding that the Veteran's bilateral 
osteoarthritis "could be traumatic arthritis".  See January 
2006 Otero record; April 1991 service treatment record.  
Moreover, the opinion provided did not address the 
aggravation aspect of secondary service connection (service 
connection may be granted for disability proximately due to 
or the result of a service-connected disability or where 
aggravation of a nonservice-connected disorder is proximately 
due to or the result of a service- connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 
(1995)).  As a result, the Board finds that the examiner's 
opinion, as it currently stands, is incomplete.  Thus, an 
addendum opinion, with sufficient rationale, should be 
obtained to determine if the Veteran's right knee disorder is 
related to service or the service-connected left knee 
disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment 
records since September 2, 2009.   Ask 
the Veteran whether there are any 
outstanding private medical records; all 
reported outstanding private treatment 
records should be requested.  

2.  Schedule the Veteran for a VA 
examination to determine the severity of 
his left knee disability.  All testing 
deemed necessary by the examiner should 
be performed, and the results reported in 
detail.  The claims folder should be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the 
report.  

The examination must include complete 
range of motion studies.  Any limitation 
of motion must be objectively confirmed 
by clinical findings such as swelling, 
muscle spasm, or satisfactory evidence of 
painful motion.  The inability to perform 
the normal working movements of the body 
with normal excursion, strength, speed, 
coordination and endurance should be 
described, and the degree of functional 
loss due to pain should also be 
indicated.  38 C.F.R. § 4.40 (2009).  It 
should be indicated whether there is more 
or less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45 (2009).

The examiner should also identify the 
degree of severity of any recurrent 
subluxation or lateral instability. 

3.  Obtain a supplemental opinion from a 
competent medical professional as to 
whether 1) it is at least as likely as 
not that the Veteran's right knee 
disorder was incurred in service or is 
causally related to service or the 
service-connected left knee disability.  
The examiner should acknowledge review of 
the claims file and should address the 
in-service finding of laxity and the 
private physician's finding that the 
Veteran's bilateral osteoarthritis might 
be traumatic in origin.  The examiner 
should also provide an opinion as to 
whether 2) the service-connected left 
knee disability aggravates (that is, 
causes a permanent increase in 
disability) the right knee disability.  A 
complete rationale for any opinions 
expressed must be provided.

4.  Thereafter, readjudicate the 
appellant's claims.  If the benefits 
sought on appeal remain denied, the 
appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


